COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


MARIA A. WOOLDRIDGE

v.   Record No. 0811-95-4                     MEMORANDUM OPINION *
                                                  PER CURIAM
MONTGOMERY WARD & CO., INC.                   SEPTEMBER 26, 1995
AND
AETNA CASUALTY & SURETY CO.


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
             (Walter B. Golden, III, on brief), for appellant.

             (Roger S. Mackey, on brief), for appellees.



     Maria A. Wooldridge ("claimant") contends that the Workers'

Compensation Commission erred in finding that (1) her August 18,

1993 application alleging a change in condition was time-barred

pursuant to Code § 65.2-708; and (2) the doctrine of "imposition"

did not apply to her claim for temporary total disability

benefits commencing January 2, 1993.   Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the commission's
                          1
decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      We do not consider the medical records included by claimant
in the appendix at pages 577 through 624. These records were not
part of the record before the commission. Therefore, we will not
consider them for the first time on appeal. Accordingly,
claimant's motion to include these medical records with the
record is denied.
to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     In

denying claimant's application alleging a change in condition

beginning January 2, 1993, the commission found the following:
               We find no merit to either of claimant's
          arguments. Section 65.2-708 is not a statute
          of limitations in the ordinary sense. See
          Binswanger Glass Company v. Wallace, 214 Va.
70, 197 S.E.2d 191, § 1973 [sic]. Rather the
          Section provides that a change in condition
          entitling the claimant to additional
          disability benefits must occur within two
          years from the last day for which
          compensation was paid pursuant to an award.
          Here, the claimant was awarded benefits
          through August 21, 1989. Her additional
          disability did not occur within two years
          from that date and the Deputy Commissioner
          properly determined that she was without
          authority to award additional benefits.
          There was no evidence of any fraud,
          concealment or imposition that would bar the
          employer from asserting this defense.

                                 I.

     Code § 65.2-708 clearly and unequivocally provides that "no

such review [of an award on the ground of change in condition]

shall be made after twenty-four months from the last day for

which compensation was paid, pursuant to an award under this

title."   This section required that claimant's application

alleging a change in condition be filed within twenty-four months

of August 29, 1989, the last day for which compensation was paid.

The medical records support the commission's finding that

claimant's additional disability did not occur within two years

of August 29, 1989.   Accordingly, the commission did not err in



                                 2
finding that Code § 65.2-708 barred claimant from receiving an




award of temporary total disability benefits commencing January

2, 1993.

                                II.

     "'Imposition' . . . empowers the commission in appropriate

cases to render decisions based on justice shown by the total

circumstances even though no fraud, mistake or concealment has

been shown."   Avon Products, Inc. v. Ross, 14 Va. App. 1, 7, 415
S.E.2d 225, 228 (1992).   Claimant does not contend that there was

evidence of fraud or concealment by employer.   Furthermore, there

was no evidence that employer's action or inaction caused the

two-year period to expire before claimant filed her application

alleging a change in condition commencing January 2, 1993.    Thus,

the commission did not err in ruling that the doctrine of

imposition did not preclude employer from relying upon Code

§ 65.2-708.

     For these reasons, we affirm the commission's decision.
                                 Affirmed.




                                 3